UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22363 The SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 2100 McKinney Ave, Suite 1401, Dallas, Texas, 75201 (Address of principal executive offices)(Zip code) Gabriel Hammond, SteelPath Fund Advisors LLC 2100 McKinney Ave, Suite 1401, Dallas, Texas, 75201 (Name and address of agent for service) Registrant's telephone number, including area code: (214) 740-6047 Date of fiscal year end: November 30 Date of reporting period: July 1, 2011- June 30, 2012 Item 1. Proxy Voting Record For both the SteelPath Alpha Plus Fund and the Steelpath MLP & Infrastructure Debt Fund there are no voting records to report for the period July 1, 2011 – June 30, 2012. SteelPath MLP Select 40 Fund Company Name Ticker Primary Security ID Meeting Date Record Date Meeting Type Shares Voted Proponent Item Number Voting Proposal (y/n) Proposal Management Recommend-ation Vote Instruction VAM_YN Voted_YN DUNCAN ENERGY PARTNERS L P DEP 07-Sep-11 25-Jul-11 Special Management 1 Yes Approve Merger Agreement For For No Yes Regency Energy Partners L P RGP 75885Y107 16-Dec-11 07-Nov-11 Special Management 1 Yes Approve Omnibus Stock Plan For For No Yes Linn Energy, LLC LINE 24-Apr-12 01-Mar-12 Annual Management Yes Elect Director George A. Alcorn For For No Yes Linn Energy, LLC LINE 24-Apr-12 01-Mar-12 Annual Management Yes Elect Director Mark E. Ellis For For No Yes Linn Energy, LLC LINE 24-Apr-12 01-Mar-12 Annual Management Yes Elect Director Terrence S. Jacobs For For No Yes Linn Energy, LLC LINE 24-Apr-12 01-Mar-12 Annual Management Yes Elect Director Michael C. Linn For For No Yes Linn Energy, LLC LINE 24-Apr-12 01-Mar-12 Annual Management Yes Elect Director Joseph P. McCoy For For No Yes Linn Energy, LLC LINE 24-Apr-12 01-Mar-12 Annual Management Yes Elect Director Jeffrey C. Swoveland For For No Yes Linn Energy, LLC LINE 24-Apr-12 01-Mar-12 Annual Management 2 Yes Ratify Auditors For For No Yes Magellan Midstream Partners, L.P. MMP 24-Apr-12 24-Feb-12 Annual Management Yes Elect Director Robert G. Croyle For For No Yes Magellan Midstream Partners, L.P. MMP 24-Apr-12 24-Feb-12 Annual Management Yes Elect Director Barry R. Pearl For For No Yes Magellan Midstream Partners, L.P. MMP 24-Apr-12 24-Feb-12 Annual Management 2 Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Magellan Midstream Partners, L.P. MMP 24-Apr-12 24-Feb-12 Annual Management 3 Yes Ratify Auditors For For No Yes HOLLY ENERGY PARTNERS L P HEP 25-Apr-12 23-Mar-12 Special Management 1 Yes Amend Omnibus Stock Plan For For No Yes HOLLY ENERGY PARTNERS L P HEP 25-Apr-12 23-Mar-12 Special Management 2 Yes Adjourn Meeting For For No Yes NuStar GP Holdings, LLC NSH 67059L102 25-Apr-12 01-Mar-12 Annual Management Yes Elect Director James F. Clingman, Jr. For For No Yes NuStar GP Holdings, LLC NSH 67059L102 25-Apr-12 01-Mar-12 Annual Management 2 Yes Ratify Auditors For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director James G. Crump For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director Ernie L. Danner For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director Scott A. Griffiths For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director Michael L. Johnson For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director Michael G. MacDougall For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director R. Bruce Northcutt For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director T. William Porter For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director William L. Thacker For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management 2 Yes Ratify Auditors For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Frank M. Semple For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Donald D. Wolf For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Keith E. Bailey For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Michael L. Beatty For Withhold Yes Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Charles K. Dempster For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Donald C. Heppermann For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Randall J. Larson For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Anne E. Fox Mounsey For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director William P. Nicoletti For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management 2 Yes Amend Omnibus Stock Plan For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management 3 Yes Ratify Auditors For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management Yes Elect Director Pieter Bakker For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management Yes Elect Director C. Scott Hobbs For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management Yes Elect Director Mark C. McKinley For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management 2 Yes Ratify Auditors For For No Yes Global Partners LP GLP 37946R109 22-Jun-12 14-May-12 Special Management 1 Yes Amend Omnibus Stock Plan For Against Yes Yes Global Partners LP GLP 37946R109 22-Jun-12 14-May-12 Special Management 2 Yes Adjourn Meeting For Against Yes Yes SteelPath MLP Income Fund Company Name Ticker Primary Security ID Meeting Date Record Date Meeting Type Shares Voted Proponent Item Number Voting Proposal (y/n) Proposal Management Recommend-ation Vote Instruction VAM_YN Voted_YN DUNCAN ENERGY PARTNERS L P DEP 07-Sep-11 25-Jul-11 Special Management 1 Yes Approve Merger Agreement For For No Yes Regency Energy Partners L P RGP 75885Y107 16-Dec-11 07-Nov-11 Special Management 1 Yes Approve Omnibus Stock Plan For For No Yes HOLLY ENERGY PARTNERS L P HEP 25-Apr-12 23-Mar-12 Special Management 1 Yes Amend Omnibus Stock Plan For For No Yes HOLLY ENERGY PARTNERS L P HEP 25-Apr-12 23-Mar-12 Special Management 2 Yes Adjourn Meeting For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director James G. Crump For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director Ernie L. Danner For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director Scott A. Griffiths For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director Michael L. Johnson For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director Michael G. MacDougall For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director R. Bruce Northcutt For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director T. William Porter For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management Yes Elect Director William L. Thacker For For No Yes Copano Energy, L.L.C. CPNO 17-May-12 19-Mar-12 Annual Management 2 Yes Ratify Auditors For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management Yes Elect Director Pieter Bakker For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management Yes Elect Director C. Scott Hobbs For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management Yes Elect Director Mark C. McKinley For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management 2 Yes Ratify Auditors For For No Yes Global Partners LP GLP 37946R109 22-Jun-12 14-May-12 Special Management 1 Yes Amend Omnibus Stock Plan For Against Yes Yes Global Partners LP GLP 37946R109 22-Jun-12 14-May-12 Special Management 2 Yes Adjourn Meeting For Against Yes Yes SteelPath MLP Alpha Fund Company Name Ticker Primary Security ID Meeting Date Record Date Meeting Type Shares Voted Proponent Item Number Voting Proposal (y/n) Proposal Management Recommend-ation Vote Instruction VAM_YN Voted_YN DUNCAN ENERGY PARTNERS L P DEP 07-Sep-11 25-Jul-11 Special Management 1 Yes Approve Merger Agreement For For No Yes Regency Energy Partners L P RGP 75885Y107 16-Dec-11 07-Nov-11 Special Management 1 Yes Approve Omnibus Stock Plan For For No Yes Magellan Midstream Partners, L.P. MMP 24-Apr-12 24-Feb-12 Annual Management Yes Elect Director Robert G. Croyle For For No Yes Magellan Midstream Partners, L.P. MMP 24-Apr-12 24-Feb-12 Annual Management Yes Elect Director Barry R. Pearl For For No Yes Magellan Midstream Partners, L.P. MMP 24-Apr-12 24-Feb-12 Annual Management 2 Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Magellan Midstream Partners, L.P. MMP 24-Apr-12 24-Feb-12 Annual Management 3 Yes Ratify Auditors For For No Yes HOLLY ENERGY PARTNERS L P HEP 25-Apr-12 23-Mar-12 Special Management 1 Yes Amend Omnibus Stock Plan For For No Yes HOLLY ENERGY PARTNERS L P HEP 25-Apr-12 23-Mar-12 Special Management 2 Yes Adjourn Meeting For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Frank M. Semple For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Donald D. Wolf For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Keith E. Bailey For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Michael L. Beatty For Withhold Yes Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Charles K. Dempster For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Donald C. Heppermann For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Randall J. Larson For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director Anne E. Fox Mounsey For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management Yes Elect Director William P. Nicoletti For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management 2 Yes Amend Omnibus Stock Plan For For No Yes MarkWest Energy Partners, L.P. MWE 01-Jun-12 04-Apr-12 Annual Management 3 Yes Ratify Auditors For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management Yes Elect Director Pieter Bakker For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management Yes Elect Director C. Scott Hobbs For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management Yes Elect Director Mark C. McKinley For For No Yes Buckeye Partners, L.P. BPL 05-Jun-12 09-Apr-12 Annual Management 2 Yes Ratify Auditors For For No Yes Global Partners LP GLP 37946R109 22-Jun-12 14-May-12 Special Management 1 Yes Amend Omnibus Stock Plan For Against Yes Yes Global Partners LP GLP 37946R109 22-Jun-12 14-May-12 Special Management 2 Yes Adjourn Meeting For Against Yes Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The SteelPath MLP Funds Trust By (Signature and Title) /s/ Gabriel Hammond Gabriel Hammond, President Date: August 7, 2012
